The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 6-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (10,290,658) Ding et al. (2018/0053032).Regarding claims 1, 2, 4 and 14, Koo et al. teach in figure 4 and related text a display device comprising a display panel, comprising: 
a substrate 110, a micro Light Emitting Diode (LED) Tem (see figure 2) and a driving circuit Tdr,
wherein the micro (LED) and the driving circuit are disposed on a same side of the substrate, and the micro (LED) is located on a side of the driving circuit facing away from the substrate;
wherein the driving circuit comprises a first thin film transistor, an insulating layer 151, 152, an active layer and a metal structure LS, 
wherein a source of the first thin film transistor and a drain of the first transistor are disposed in a source-drain layer 161, 
the metal structure LS is disposed between the substrate 110 and the source-drain layer 161, the insulating layer 151, 152 is disposed between the source-drain layer 161 and the metal structure LS; and 
the active layer is disposed between the insulating layer and the substrate;
wherein a first side of the source of the first thin film transistor facing away from the substrate is electrically connected to the micro LED, a second side of the source of the first thin film transistor facing to the substrate is electrically connected to the active layer at a first position through a first connection portion (via hole CNT3) penetrating through the insulating layer and is electrically connected to metal structure LS at a second position through a second connection portion (via hole CNT1) penetrating through the insulating layer 151, 152, and the first position and the second position do not overlap;
or
a first side of the drain of the first thin film transistor facing away from the substrate is electrically connected to the micro LED, a second side of the drain of the first thin film transistor facing to the substrate is electrically connected to the active layer at a first position through a first connection portion penetrating through the insulating layer and is electrically connected to metal structure LS at a second position through a second connection portion (via hole CNT3) penetrating through the insulating layer 151, 152, and the first position and the second position do not overlap.

Koo et al. do not explicitly state how the micro Light Emitting Diode (LED) Tem is built with the semiconductor structure of figure 4.
Ding et al. teach in figure 8 and related text using a micro Light Emitting Diode (LED) Tem in a display panel, wherein the micro (LED) and the driving circuit are disposed on a same side of the substrate, and the micro (LED) is located on a side of the driving circuit facing away from the substrate.
Ding et al. and Koo et al. are analogous art because they are directed to light emitting semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Koo et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to dispose the micro (LED) and the driving circuit on a same side of the substrate, and the micro (LED) is located on a side of the driving circuit facing away from the substrate., as taught by Ding et al. in Koo et al.’s device, in order to reduce the size of the device.

Regarding claim 2, the combined device includes the entire claimed limitations, as applied to claim 1 above, and because Ding et al. teach in figure 8 and related text that the driving circuit further comprises 
a capacitance structure 140, the capacitance structure comprises a first electrode plate 133a and a second electrode plate 133c disposed opposite to the first electrode plate, and wherein the first thin film transistor comprises a gate; and 
wherein the metal structure 121 is disposed in one metal layer, and the metal structure is manufactured in a same layer as one of the first electrode plate, the second electrode plate, or the gate of the first thin film transistor.

Regarding claim 4, Koo et al. teach in figure 4 and related text a light shielding structure LS disposed between an active layer 140 of the first thin film transistor and the substrate 110, and wherein the light shielding structure is overlapped with a channel region 140ch of the active layer; and wherein the metal structure 140 is disposed in one metal layer, and the metal structure is manufactured in a same layer as one of the first electrode plate, the second electrode plate, the gate of the first thin film transistor, or the light shielding structure.
The combined device includes the entire claimed limitations, applied to claim 1 above, and because Ding et al. teach in figure 8 and related text that the driving circuit further comprises a capacitance structure 140, wherein the capacitance structure comprises a first electrode plate 133a and a second electrode plate 133c disposed opposite to the first electrode plate, and wherein the first thin film transistor comprises a gate.

Regarding claim 6, Ding et al. teach in figure 8 and related text that the micro LED is overlapped with the metal structure 121 (the metal structure located above he active region of the micron LED), and the micro LED is overlapped with the source of the first thin film transistor or the drain of the first thin film transistor electrically connected to the first electrode of the micro LED.

Regarding claim 7, Ding et al. teach in figure 8 and related text that in a plane parallel to the substrate, at least one of the source of the first thin film transistor or the drain of the first thin film transistor electrically connected to the first electrode of the micro L ED or a portion of the metal structure disposed in at least one metal layer comprises at least one notch.

Regarding claim 8, Ding et al. teach in figure 8 and related text that in the plane parallel to the substrate, at least one of the source of the first thin film transistor or the drain of the first thin film transistor electrically connected to the first electrode of the micro LED.  
Ding et al. do not teach that the portion of the metal structure disposed in at least one metal layer has an E-shape or U-shape.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the portion of the metal structure disposed in at least one metal layer has an E-shape or U-shape in prior art’s device in order to improve the device characteristics by distributing the electrical field in the device.  

Regarding claim 9, Ding et al. teach in figure 8 and related text that the micro LED comprises a first electrode (the electrode connecting element 121 to the drain of the transistor) an LED semiconductor structure and a second electrode, and the first electrode and the second electrode are disposed on a same side of the LED semiconductor structure along a direction perpendicular to the substrate.

Regarding claim 10, Ding et al. teach in figure 8 and related text that the display panel further comprises a protective layer 153, the protective layer is disposed on one side of the micro LED facing away from the substrate, and the micro LED is covered by the protective layer.

Regarding claim 15, Ding et al. teach in figure 10 and related text that the first thin-film transistor and the metal structure 121 are used as heat dissipation structures for the micro LED, because the metal structure inherently dissipates heat since it comprises metal.  The first thin-film transistor dissipates heat since it is well known in the art that transistors becomes warm during operation.


Response to Arguments
1.	Applicants argue that “Koo merely discloses first source/drain contact pattern 161 is connected to the light shielding layer (LS) via CNT3, however according the above disclosure of Koo, the first source/drain contact pattern 161 is rather than a source 140s or a drain 140d of the driving transistor 140 is connected to any element through CNT3”. 
Applicants further argue that “Further, Koo would not teach or give any hint about a source 140s or a drain 140d of the driving transistor 140 would be electrically connected to any element through CNT3, as the source 140s or the drain 1 of the driving transistor 140 is connected to any element via CNT3, as they separated by either the insulating interlayers 151 and 152 or by the buffer layer 130 formed of an insulating material”.

1.	Applicants argument that “the first source/drain contact pattern 161 is rather than a source 140s or a drain 140d of the driving transistor 140 is connected to any element through CNT3” is unclear.  Figure 4 of Koo clearly depicts that the first source/drain contact pattern 161 is directly connected to a source 240s of the driving transistor 240.
Regarding applicants argument that “Koo would not teach or give any hint about a source 140s or a drain 140d of the driving transistor 140 would be electrically connected to any element through CNT3, as the source 140s or the drain 1 of the driving transistor 140 is connected to any element via CNT3, as they separated by either the insulating interlayers 151 and 152 or by the buffer layer 130 formed of an insulating material”, figure 4 of Koo clearly depicts that the first source/drain contact pattern 161 penetrates through insulating interlayers 151 and 152 to directly connect source 240s of the driving transistor 240 to capacitor 180 and metal shielding layer LS.
Furthermore, figure 2 of Koo depicts the circuit diagram of the semiconductor device. As is well known in the art, and as depicted in figure 2 of Koo, all the elements in one electronic circuit are electrically connected to each other.  Therefore, driving transistor 140 is electrically connected to transistor 240. 

2.	Applicants argue that “Even though Koo discloses that the driving transistor source layer 140s is connected to the second source/drain contact pattern 162 via a fifth contact hole (CNT5), however Koo fails to discloses it is the driving transistor source layer 140s which is connected to a micro LED connected the source/drain contact pattern 162 via a fifth contact hole CNT5. Further it is a side of the source 140s facing away from the substrate to be connected to the source/drain contact pattern 162, however as defined in amended claim 1, it is a side of the source facing to the substrate to be connected to the active layer or the metal structure, and it is the micron LED that is connected to a side of the source facing away from the substrate, hence what is disclosed in Koo is led away from what defined in claim 1, let alone that a side of the source facing to the substrate is electrically connected to both the active layer and the metal structure at different positions”. 

2.	As discussed above, figure 2 of Koo depicts the circuit diagram of the semiconductor device. As is well known in the art, and as depicted in figure 2 of Koo, all the elements in one electronic circuit are electrically connected to each other.  Therefore, driving transistor 140 is electrically connected to transistor 240. 
Furthermore, it is noted that although the disclosure states that elements S and D are the respective “source and drain regions” of the transistor, and element 62 is the “active region” of the device, it is well known in the art that, as depicted in figure 4 of the present application, element 62 is the source or drain region of the device, as it is directly adjacent and facing the channel region T, and elements D and S are known as being the respective drain electrode and the source electrode of the device.  In light of the above well-known features, Koo teaches the respective orientation of the elements in the device as required by the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




O.N.								/ORI NADAV/
10/20/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800